Citation Nr: 1036950	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome (IBS).

2.  Entitlement to an increased evaluation for a psychological 
disability, to include anxiety, currently rated 30 percent 
disabling.

3.  Entitlement to a total evaluation based individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to January 
1959.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The appeal was 
remanded for additional development in November 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of an increased initial rating for IBS and of 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's psychological disability is characterized by 
flattened affect; frequent panic attacks, disturbances of 
motivation and mood, and moderate to severe occupational and 
social impairment, but not deficiencies in most areas.


CONCLUSION OF LAW

The Veteran is entitled to a 50 percent evaluation, but no 
higher, for a psychological disability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed the claim from which this appeal stems in 
November 2004.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

1.  Notify 
 
Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 
 
For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  VA is not required to 
advise the Veteran to submit evidence of the effect that such 
worsening or increase had on the claimant's employment and daily 
life, or to provide claimant-tailored notice of any applicable 
criteria for entitlement to a higher disability rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a specific 
measurement or test result).  Vazquez-Flores v. Shinseki, 580 F. 
3d 1270 (Fed. Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  If VA does not provide pre-adjudicative 
notice of any element necessary to substantiate the claim, then 
the burden is on the claimant to show that prejudice resulted 
from a notice error, rather than on VA to rebut presumed 
prejudice. Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009). 
 
In December 2004, prior to the rating decision in March 2005, the 
RO issued a letter which advised the Veteran generally of the 
criteria for an increased evaluation and the types of evidence he 
might submit which would be relevant to substantiate the claim.  
A May 2008 letter advised the Veteran about the criteria 
governing assignment of disability evaluations and assignment of 
effective dates.  The claim was readjudicated in most recently in 
June 2010. 
 
To the extent that there was any defect in the content of any 
notice to the Veteran, the Veteran has not raised any claim that 
he was prejudiced by any such defect. There is no presumption 
that any timing or content notice resulted in prejudice to the 
Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  
The record establishes that the Veteran has had a full and fair 
opportunity to participate in the adjudication of the claims 
addressed in this decision.  The appeal may be adjudicated 
without further notification.

2.  Assist
 
Next, VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting in the procurement of 
service treatment records, other official service department 
records as necessary, pertinent treatment records, and providing 
an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This claim addresses a disability for which service 
connection was granted many years ago, and service treatment 
records were obtained and associated with the claims file many 
years ago.  VA and private treatment records have also been 
associated with the claims file. 
 
During the pendency of this claim, the Veteran has been afforded 
relevant VA examinations, most recently in March 2010.  The 
Veteran has not indicated that his service-connected psychiatric 
disability has increased in severity since that examination, nor 
does the record so indicate. 
 
The Veteran does not contend that any other information is 
available which would assist him to substantiate his claims.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed. 



Increased Rating 

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4. Disability evaluations are determined by the 
application of a schedule of ratings based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155.

Requests for increased disability ratings require consideration 
of the medical evidence of record compared to the criteria in the 
VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If 
the evidence for and against a claim is in equipoise, the claim 
will be granted. In determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under the rating criteria for mental disorders, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent evaluation 
requires occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9400 (2009). 

The Veteran attended a VA examination in January 2005.  The 
Veteran reported increasing anxiety and that he had separated 
from his wife of twenty-four years the year before.  He got into 
arguments more frequently, had bouts of crying, felt tense and 
jumpy, had difficulty sleeping, and was unable to concentrate.  
He denied suicidal or homicidal ideation.  The examiner found 
that the effect on his social and occupational functioning 
appeared significant.  On examination, he was alert and oriented, 
well-groomed, speech was mildly pressured, thought process was 
logical and coherent, memory was intact, concentration was 
adequate, there were no delusions or hallucinations, and insight 
and judgment seemed fair.  The examiner determined that social 
impairment was moderate to severe and that if the Veteran were 
working and not retired, his job would be impacted.  A global 
assessment of functioning (GAF) score of 60 was assigned.  

The Veteran attended a VA examination in February 2006.  He 
reported constant worrying, trouble sleeping, and sadness.  He 
denied suicidal or homicidal ideation.  He felt the impact on his 
social functioning was severe and that, if he were working, that 
would be impacted as well.  On examination, he was alert and 
oriented, well-groomed, speech was normal, thought process was 
logical and coherent, memory was intact, concentration was 
adequate, there were no delusions or hallucinations, and insight 
and judgment seemed fair.  The examiner determined that social 
impairment was moderate and that occupational impairment was 
severe.  A GAF score of 60 was assigned.

The Veteran attended a VA examination in March 2010.  He was 
well-groomed and appropriately dressed.  Speech, thought process, 
judgment and insight were normal.  Affect was appropriate and he 
was oriented.  There were no delusions or hallucinations.  
Behavior was appropriate.  There was no obsessive behavior.  He 
reported periods of anxiety every one or two weeks, lasting a few 
minutes.  There were no suicidal or homicidal ideations.  He was 
close to all of his children and did social activities with them.  
The examiner found total occupational and social impairment, due 
to a combination of health and mental problems and age.

VA treatment records were reviewed.  In December 2006, the 
Veteran attended a psychological evaluation.  He was oriented and 
groomed, speech was normal, thought process was normal, 
cognitions were depressed and frustrated, insight and judgment 
were questionable, and memory and concentration were limited.  
The results of evaluations in January 2006 and September 2006 
were similar, except that memory, concentration, insight and 
judgment were normal.  In October 2007, the Veteran's behavior 
was appropriate.  Speech was normal, thought process was normal, 
and there was no delusional or obsessional thinking and no 
suicidal or homicidal thoughts.  Insight, judgment, and memory 
were good.  An examination in April 2007 was similar.  In January 
2010, the Veteran's behavior was appropriate.  Speech was normal, 
thought process was normal, and there was no delusional or 
obsessional thinking and no suicidal or homicidal thoughts.  
Insight, judgment, and memory were good.  

The Board finds that the Veteran's symptoms merit a 50 percent 
evaluation, but no higher.  He has consistently exhibited 
symptoms such as a flattened affect, frequent panic attacks, and 
disturbances of motivation and mood.  On at least one occasion, 
in December 2006, insight and judgment were questionable and 
memory and concentration were limited.  Multiple examiners have 
found moderate to severe occupational and social impairment.

The Veteran is not entitled to the next highest rating of a 70 
percent.  Although the March 2010 examiner found total social and 
occupational impairment, this was not based solely on the 
Veteran's mental disability, but also considered age and his 
various health problems.  He has not exhibited deficiencies in 
most areas.  For example, he lives with a son and is close to his 
family, even doing social activities with them.  He has never 
exhibited suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, impaired 
impulse control, spatial disorientation, or neglect of personal 
appearance and hygiene.  While he does experience panic and 
difficulty adapting to stressful circumstances, he is still able 
to function independently.  At his last examination in March 
2010, he reported that his panic attacks occur only once a week 
and lasted only a few minutes.

The preponderance of the evidence is against a rating greater 
than 50 percent.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable to warrant a more favorable result.  
Therefore, a rating in excess of 50 percent cannot be granted.


ORDER

A 50 percent evaluation for a psychological disability, to 
include anxiety, is granted.


REMAND

The Veteran was afforded a VA examination for his IBS in March 
2010.  The Veteran's IBS is rated under Diagnostic Code 7319.  
The next highest 30 percent evaluation requires severe symptoms 
of diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  It is unclear from the 
March 2010 VA examination whether the Veteran experiences any of 
these symptoms.  The only specific information included in that 
examination report is that the Veteran has frequent bowel 
movements, sometimes made worse by his anxiety.  The examiner 
stated that the severity was mild to moderate.  Once VA has 
provided a VA examination, it is required to provide an adequate 
one, regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  If a VA examination is inadequate, the Board must 
remand the case.  A medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  In this, as the examination failed to address 
the criteria upon which the Veteran's IBS is rated, new 
examination is required. 

As the Veteran's claim for an increased initial rating for IBS is 
being remanded, and because adjudication of this claim may impact 
adjudication of the Veteran's claim of entitlement to TDIU, the 
Board concludes that these claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the 
foregoing, the Veteran's claim of entitlement to TDIU also must 
be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his IBS.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should be 
reviewed.  The examiner should conduct a 
complete history and physical.  The 
examiner should specifically note severe 
symptoms of diarrhea; alternating diarrhea 
and constipation; and whether the Veteran 
has constant abdominal distress.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

2.  After completing the above action, the 
claim for an increased initial rating for 
IBS should be readjudicated.  Next, the 
claim of entitlement to TDIU should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


